EXAMINER’S COMMENT
Rejoinder
Claims 1-16 are allowable. Claims 11-15, withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 6/2/2022, is hereby fully withdrawn and claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1 limitation “a ninth gear which is gear-engaged with the fourth gear” must be shown.  Note that in figure 1 (and all other figures) the sixth gear (G6) is shown to be gear-engaged with the fourth gear (G4) via a short dashed line connecting between the two gears.  However, no such dashed line is shown connected between the ninth gear (G9) and fourth gear (G4) as claimed.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
Claims 1-16 are allowed. 
Regarding applicant’s sole independent claim 1, Hattori US7621195 discloses a transmission comprising: a first input shaft (4) and a second input shaft (5) which are concentrically mounted to each other and engaged to a power source (2); a first output shaft (7) and a second output shaft (9) which are mounted parallel with the first input shaft, wherein the first output shaft includes a first output gear (19a) and the second output shaft includes a second output gear (19b) and the first and second output gears are engaged with a ring gear (19c) of a differential (19); a first gear (13a), rotation of which is constrained to the first input shaft; a second gear (14a) and a third gear (16a), rotations of which are constrained to the second input shaft; a fourth gear (15a), a rotation of which is constrained (although not selectively as claimed) to the second input shaft; a fifth gear (16b) gear-engaged with the third gear, wherein a rotation of the fifth gear is selectively constrained (via S2) to the first output shaft; a sixth gear (15b) gear-engaged with the fourth gear, wherein a rotation of the sixth gear is selectively constrained (via S2) to the first output shaft; a seventh gear (13b) gear-engaged with the first gear, wherein a rotation of the seventh gear is selectively constrained (via S5) to the second output shaft; an eighth gear (14b) which is gear-engaged with the second gear, rotatably mounted on the second output shaft, and selectively connectable (via S4 and S5) to the seventh gear; and a ninth gear (15c) which is gear-engaged with the fourth gear, rotatably mounted on the second output shaft, and selectively connectable (via S4 and S5) to the seventh gear. 
As noted parenthetically in the paragraph above, the Hattori fourth gear (15a) rotation is not SELECTIVELY constrained to the second input shaft as expressly required by claim 1.  Rather the Hattori fourth gear is fixed to the second input shaft without selectability.  
Although the practice of selectively constraining a gear was known in general (e.g., see the action of S1, S2, S3, S4 and/or S5 to selectively engage other gears in Hattori), the prior art does not provide any teaching, suggestion or motivation to specifically modify the fourth gear (15a) in particular to be selectively engaged to the second input shaft, nor was there any other source of readily apparent cogent reasoning that is unequivocally independent of improper hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.  
The examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658